Citation Nr: 0935573	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-04 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a thyroid disorder.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
law


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1970 
and from March 1972 to March 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In a letter dated in December 2006, the Veteran requested a 
hearing.  In a letter dated in May 2007, the Veteran withdrew 
his request.  

In March 2008, the Board issued a decision adjudicating this 
matter.  The Veteran appealed that decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  In March 2009, the 
Court granted a Joint Motion of the Veteran and the Secretary 
of Veterans Affairs (the Parties) vacating the March 2008 
decision and remanding the matter to the Board for compliance 
with the instructions in the Joint Motion.  


FINDINGS OF FACT

1.  Clear and unmistakable evidence demonstrates that the 
Veteran's partial thyroidectomy preexisted his entrance into 
active service and that a thyroid disorder did not increase 
in severity during service.  

2.  A thyroid disorder did not have its onset during active 
service.  

3.  Further efforts to obtain additional service treatment 
records or preservice treatment records from a Federal 
department or agency would be futile.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a thyroid 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2008).  

2.  VA has no duty to make further efforts to obtain evidence 
that may have once been in the possession of a Federal 
department or agency.  38 U.S.C.A.  §§ 5103A(b)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that a thyroid disorder, for which he 
underwent a right thyroidectomy in February 2003, either had 
onset or was aggravated during his active service.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  In general, service connection 
requires competent evidence of (1) a current disability; (2) 
in- service incurrence or aggravation of a disease or injury; 
and (3) a nexus between the claimed in- service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may also be granted for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  A pre-existing injury or disease will be considered to 
have been aggravated during service where there is an 
increase in disability during service unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153.  
Aggravation of a pre-existing injury or disease will not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306.  

A veteran who served during a period of war, or after 
December 31, 1946, will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

For defects, infirmities, or disorders not noted when the 
veteran is examined, accepted and enrolled for service, the 
burden lies with the government to show, by clear and 
unmistakable evidence, that the defect, infirmity, or 
disorder both preexisted and was not aggravated by service.  
See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

38 C.F.R. § 3.304 (b) also provides as follows:  

Only such conditions as are recorded in 
examination reports are to be considered 
as noted.  (1) History of preservice 
existence of conditions recorded at the 
time of examination does not constitute a 
notation of such conditions but will be 
considered together with all other 
material evidence in determinations as to 
inception.  Determinations should not be 
based on medical judgment alone as 
distinguished from accepted medical 
principles, or on history alone without 
regard to clinical factors pertinent to 
the basic character, origin and 
development of such injury or disease.  
They should be based on thorough analysis 
of the evidentiary showing and careful 
correlation of all material facts, with 
due regard to accepted medical principles 
pertaining to the history, 
manifestations, clinical course, and 
character of the particular injury or 
disease or residuals thereof.

(2) History conforming to accepted 
medical principles should be given due 
consideration, in conjunction with basic 
clinical data, and be accorded probative 
value consistent with accepted medical 
and evidentiary principles in relation to 
value consistent with accepted medical 
evidence relating to incurrence, symptoms 
and course of the injury or disease, 
including official and other records made 
prior to, during or subsequent to 
service, together with all other lay and 
medical evidence concerning the 
inception, development and manifestations 
of the particular condition will be taken 
into full account.

(3) Signed statements of veterans 
relating to the origin, or incurrence of 
any disease or injury made in service if 
against his or her own interest is of no 
force and effect if other data do not 
establish the fact.  Other evidence will 
be considered as though such statement 
were not of record.  

Additionally 38 C.F.R. § 3.303 (c) provides that there are 
medical principles so universally recognized as to constitute 
fact (clear and unmistakable proof), and when in accordance 
with these principles existence of a disability prior to 
service is established, no additional or confirmatory 
evidence is necessary.  This regulation also states that 
where there is the notation or discovery during service of 
such residual conditions as scars, or absent, displaced, or 
resected parts of organs with no evidence of the pertinent 
antecedent active disease or injury during service the 
conclusion must be that they preexisted service.  38 C.F.R. § 
3.303 (c).  

The record contains no report of medical examination, prior 
to or at acceptance and enrollment into service, that 
mentions a thyroid disorder or defect.  Thus, strict 
application of 38 C.F.R. § 3.304 does not allow for a finding 
that the Veteran's thyroid disorder, at that time consisting 
of absence of part of his thyroid, was noted at entrance into 
service.  However, clear and unmistakable evidence shows that 
the Veteran's thyroid disorder, consisting of absence of part 
of his thyroid, preexisted his entrance into active service 
and was not aggravated by his service.  

Service treatment records contain numerous reports of medical 
history and medical examination.  First in time, are reports 
from January 1961, titled as conducted for the purpose of 
enlistment.  These contain no indications of a thyroid 
disorder.  In an October 1961 report of medical history, the 
Veteran indicated that he either then had, or had previously 
had, a tumor, growth, cyst, and/or cancer.  The Veteran also 
wrote on this form that he had a cyst removed from his neck 
in September 1961.  In an April 1962 report of medical 
history for active duty for training, the Veteran again 
endorsed that he either then had or had previously had a 
tumor, growth, cyst, and/or cancer and indicated that he had 
a cyst on his thyroid at age 17.  

As noted above, the Veteran served on active duty from July 
1962 to July 1970 and from March 1972 to March 1988.  Thus, 
before service began, there is clear evidence of this 
disorder. 

A July 1962 report of medical history contains the same 
endorsement.  On this form the Veteran stated that he had a 
simple goiter and had to have it fixed before he could get 
insurance.  Under another block for a physician's summary and 
elaboration of all pertinent data, is typed "Goiter trouble 
as above surgically repaired no trouble since no 
complications or seq."  Written by the physician is 
"Adenona per SD letter".  

In March 1963, the Veteran was hospitalized at the U.S. Naval 
Hospital, Portsmouth Virginia, due to infectious 
mononucleosis.  Notes dated in March 1963 regarding that 
hospitalization report the Veteran's one day history of 
malaise and fever and "[h]e was found to have cervical 
lymphadenopathy and splenomegaly.  There is a history of 
thyroidectomy in October 1961 for a thyroid nodule."  

In a section for PE (physical examination) the report stated 
in pertinent part, "[t]hyroidectomy scar was present and 
well healed.  The thyroid was not palpable, the chest was 
clear." 

At this point in service, the Veteran had a thyroidectomy 
scar and his thyroid was not palpable.  There is no evidence 
of a thyroidectomy during service.  There is the report, 
consistent with these facts, of a pre-service thyroidectomy 
for a thyroid nodule in October 1961, prior to service.  This 
is clear and unmistakable (obvious and manifest) that the 
Veteran had a thyroid disorder, i.e. a resected thyroid due 
to nodules, that preexisted his entrance into service.  

The March 1963 note also contains, in a section entitled 
COURSE, the following:  

He remained febrile for the first week of 
hospitalization and through a subsequent 
10 day period of convalescence he felt 
the return of energy and was found fit 
for duty.  Inasmuch as a thyroid nodule 
was felt present by a pathological 
examination it is felt that thyroid in 
the range of 3 grains a day be given to 
this euthyroid individual in an effort to 
suppress further nodule formation and 
perhaps neoplasia of the gland.  This 
therapy will not be started at this 
activity but should be followed at his 
next duty station.  

This note, taken with the rest of the service treatment 
records, provides clear and unmistakable evidence that, at 
this point in the Veteran's service, his preexisting thyroid 
disorder had not worsened in severity and hence no 
aggravation of the disorder had occurred.  

The Board finds this note to be a reference to the Veteran's 
preservice thyroid disorder and not evidence of nodules 
during service, further loss of his thyroid during service, 
or any symptoms of a thyroid disorder during service.  The 
note clearly indicates that no nodules were present because 
the note states that the thyroid was not palpable during 
physical examination.  Hence, if the thyroid itself was not 
palpable, it necessarily follows that no thyroid nodules were 
palpable, and thus not felt or found.  Nor is there any 
evidence of biopsy of the remaining portion of the thyroid, 
or symptoms of thyroid dysfunction.  

The Board finds that the phrase "inasmuch as a thyroid 
nodule was felt present by pathological examination" is a 
reference to the history of the Veteran's thyroid nodules, 
removed by partial thyroidectomy prior to entrance into 
service.  

The medical professional that authored the March 1963 note 
referred to the Veteran as "this euthyroid individual".  
Ethyroidism is the condition of having normal thyroid 
function, as opposed to hyperthyroidism and hypothyroidism.  
Dorland's Illustrated Medical Dictionary 650 (30th ed. 2003).  
The Board finds that this is evidence that the Veteran's 
preexisting thyroid disorder had not increased in severity at 
this point in his service as it indicates that he had normal 
thyroid function (apparently from the remaining portion of 
his thyroid), providing evidence against this claim.  

Furthermore, as a factual determination, the Board finds that 
the clinician's recommendation that some form of medication 
be taken to suppress further thyroid problems is evidence 
that shows concern was not with any current thyroid problems, 
but rather with avoiding future problems.  In short, the 
author of this note was stating that given the past history 
of thyroid problems, the Veteran should be given preventative 
therapy.  This is not a medical opinion on the part of the 
Board.  It is a reasonable reading of the content and context 
of the clinician's statements.  

Service treatment records from August 1963 also reference the 
Veteran's preexisting thyroid disorder, reporting that he had 
a subtotal thyroidectomy for symptomatic (2 months trouble 
swallowing) simple goiter at the Misericordia Hospital, 
Milwaukee Wisconsin in October 1961 and that the condition 
was called a "cyst the size of a lemon."  This note also 
states that records of this event were formerly in the health 
record.  

From this note it is clear that the records of the preservice 
surgery, though once present, have been absent from the 
service medical records for more than forty years.  As 
explained in detail in the "Duties to notify and assist" 
section of the instant document, additional efforts to obtain 
this evidence would be futile.  The note reported a protein 
bound iodine of 1.89 (units illegible) and cholesterol in 
June 1963 subnormal, and that the Veteran was started on one-
half grain [illegible] without noticing any difference, with 
a plan to repeat the protein bound iodine and cholesterol 
tests and to start him on 1 grain once daily and recheck 
periodically.  

Obvious from this and the March 1963 note is that the Veteran 
was receiving preventative therapy of one-half grain of 
thyroid at this point.  

The March 1963 and August 1963 notes, as well as numerous 
reports of medical examination throughout service, provide 
evidence that the Veteran did not suffer any thyroid symptoms 
during service and hence no worsening of his preexisting 
thyroid disorder or of the onset of any new thyroid disorder.  
These include reports of medical examination in December 
1972, February 1975, December 1976, March 1985, and March 
1987.  Each of these reports lists a normal clinical 
evaluation of the Veteran's endocrine system, providing 
affirmative evidence that the condition did not worsen during 
or as the result of service.  There is no indication that any 
laboratory results showed a worsening of a thyroid condition.  
Indeed, the laboratory finding in August 1963, as it is the 
only reference in clinical notes to any other test such test 
results, cannot be evidence of a worsening in severity of a 
thyroid disorder.  

Furthermore, there are no further mentions of the Veteran's 
thyroid in service medical records other than references to 
his history of pre-service thyroid surgery.  There are no 
service medical record entries documenting any symptoms 
pertaining to his thyroid.  This tends to show that the 
Veteran's pre-existing thyroid condition was not aggravated 
during service.  

Also of record are numerous reports of medical history, which 
taken together with the reports of medical examination are 
affirmative evidence that the Veteran had no symptoms of a 
thyroid disorder during service, and hence no worsening of a 
preexisting thyroid condition.  A March 1972 report from an 
AFEES station, apparently when the Veteran reenlisted, states 
that he had a thyroid cyst removed in 1961 and was okay 
since.  A report of medical history from April 1986 states 
that the Veteran had a cyst on his thyroid at age 16 with no 
problem since.  

The Board finds the normal findings on medical examination 
reports over the span of the Veteran's service and the 
complete absence of symptoms or other indications of a 
worsening thyroid disorder to be clear and unmistakable 
evidence that his preexisting thyroid condition was not 
aggravated by service and, for that matter, that there was no 
new thyroid condition manifesting during service.  

To sum up, the Veteran had a portion of his thyroid removed 
prior to service and he did not have any problems with his 
thyroid during service.  Thus, his service record as a whole 
provides clear and unmistakable (obvious and manifest) 
evidence that his preexisting thyroid disorder did not 
increase in severity during service.  Hence, the presumption 
of soundness found in 38 U.S.C.A. § 1111 is rebutted.  

Post service medical records and the Veteran's own statements 
provide additional evidence against his claim because these 
show that the Veteran did not have any thyroid symptoms or 
disease for more than 14 years after separation from service.  
Initially, in March 2004, the Veteran requested non-service 
connected disability benefits for a thyroid condition, 
stating "there is no evidence that this condition existed 
during military service."  In a letter dated in July 2004, 
the Veteran stated that he wished to claim service connection 
for his thyroid disorder rather than seek nonservice 
connected benefits, because, upon review of his service 
medical records he had discovered a 1963 identification of a 
thyroid problem.  Obviously he refers to those notes just 
discussed and fully addressed by the Board above.  

VA outpatient treatment records, from September 2000, report 
the Veteran's medical condition, including that the Veteran 
had no thyroid disease.  These notes also indicate that the 
Veteran was taking no medication at that time.  Notes from 
August 2002 provide that the Veteran had an undetectable 
thyroid stimulating hormone (TSH).  These notes state that 
the Veteran then had subclinical hyperthyroidism.  The notes 
report his historical partial thyroidectomy and that he had 
never required thyroid hormone replacement.  

Significantly, the notes report that the Veteran remained 
asymptomatic for hyper or hypothyroidism.  This is the first 
evidence of a change in his thyroid health since prior to 
entrance into service.  This comes over 14 years after 
separation from service and is therefore strong evidence 
against his claim because it shows that the had neither a 
worsening of his preexisting thyroid disorder, or for that 
matter a thyroid disorder unrelated to his preexisting 
disorder, until many years after separation from service.  

A VA operation report from February 2003 shows that the 
Veteran underwent a right thyroidectomy for multinodular 
goiter.  

In March 2004, the Veteran underwent VA examination to 
determine whether his post service thyroid disorder was 
related to his service.  In the examination report, the 
examiner recounted the Veteran reported history that he had a 
thyroid nodule removed prior to service so that he would be 
accepted into service.  The Veteran also provided a history 
that while on active duty there was no problem, reporting 
that he was never seen for the thyroid.  As to recent 
history, the date typed in the report (as to when the 
Veteran's post-service thyroid symptoms began) is missing the 
last digit, but evidently sometime in 2000 or later.  In that 
regard, the report states that in "200" the Veteran was 
found to be thyrotoxic, two cold nodules were found, and he 
underwent a right thyroidectomy in March 2003, revealing a 
benign nodular goiter and benign nodular hyperplasia.  The 
report also indicates that the Veteran expressed his concern 
that exposure to ionizing radiation during service may have 
been responsible for his thyroid problems post service.  

The examiner indicated that that this was not relevant as 
there was no evidence of thyroid malignancy (this issue is 
not before the Board at this time, but clearly the service 
and post-service medical records would provide evidence 
against a finding that this disorder was due to radiation 
during service).  

As an impression, the examiner stated "the Veteran had a 
pre-service benign left thyroid cyst and a recent removal of 
a goiter with a hyperfunctioning nodule, without malignancy.  
There is no evidence that this condition is related to his 
military service and in the opinion of this examiner it is 
not as likely as not to be so."  

The March 2004 examination report of the post-service history 
of the Veteran's thyroid disorder is consistent with that 
found in the claims file.  The Board recognizes that the 
examiner's stated reliance on the Veteran reported history of 
no treatment for his thyroid condition during service could 
be interpreted as contradicted by the August 1963 service 
medical record notation.  However, as stated above, the 
service medical record entries' recommendations for thyroid 
therapy were with regard to preventative measures.  
Therefore, it is not a contradiction when the Veteran states 
that he was not seen for thyroid problem during service.  

In support of his claim, the Veteran submitted a May 2007 
letter from "S.R.", M.D., who identifies himself as the 
Veteran's attending physician since January 1995.  Dr. S.R. 
explained the content of his letter, stating that in "this 
letter, I will document that [the Veteran] has had an ongoing 
thyroid condition since 1963, which unfortunately did not 
receive the necessary continuity of care and therapy that was 
correctly recommended at that time, by naval physicians."  

Dr. S.R. referred to the March 1963 service medical record 
recommendation of 3 grains of thyroid per day and opined that 
the absence of evidence of the recommended treatment 
indicates that there was no follow up of treatment.  Dr. S.R. 
sums up his opinion by stating that had the Veteran been 
given the recommended therapy it is probable that the therapy 
would have successfully prevented subsequent nodules of the 
thyroid and goitrous enlargement of the gland and, thus, the 
February 2003 surgery and post-surgical problems could have 
been avoided.  

On closer inspection, Dr. S.R. states an opinion that the 
Board finds, even if accurate, would not result in facts that 
warrant a grant of service connection.  However, the opinion 
could be construed as favorable to the Veteran's claim.  As 
such, the Board has a duty to explain its reasons for finding 
this evidence of little, if any, probative value.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  
	
In cases such as this, where there are conflicting statements 
or opinions from medical professionals, it is within the 
Board's province to weigh the probative value of those 
opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993), the Court stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  

In a more recent case, the Court provided additional guidance 
as to the weighing of medical opinion evidence.  See Nieves-
Rodriguez, 22 Vet. App. 295 (2008).  In that case, the Court 
found that guiding factors in evaluating the probity of a 
medical opinion are whether the opinion was based on 
sufficient facts or data, whether the opinion was the product 
of reliable principles and methods, and whether the medical 
professional applied the principles and methods reliably to 
the facts of the case.  Id. at 302.  

First, and most importantly, Dr. S.R.'s opinion does not 
support a grant for service connection.  Despite this 
physician's statement that his letter was going to document 
that the Veteran had a thyroid condition since 1963, he does 
nothing of the sort (other than perhaps documenting that the 
Veteran had a thyroid disorder that preexisted his entrance 
into service).  

In this regard, it is important to note that the Board 
acknowledges that the Veteran had an abnormal thyroid 
condition since prior to his service, a portion of his 
thyroid had been removed prior to service, so from that point 
forward (including, but not limited to, 1963) he necessarily 
had a "thyroid abnormality".  However, as explained above, 
since there was no worsening of the preexisting thyroid 
condition service connection is not warranted.  

The crux of Dr. S.R.'s opinion is that the Veteran would not 
have developed nodules many years post service, which are the 
only nodules shown to have existed since prior to service, 
had he received different medical treatment during service.  
Even if accurate, this is not a basis for a grant of service 
connection.  

Whether or not different, even recommended, treatment during 
service would have prevented formation of thyroid nodules and 
or goitorous enlargement many years after service does not 
establish evidence of the disability during service.  Indeed, 
such a statement is evidence against a claim for service 
connection because it inherently contains the acknowledgment 
that there was no disease present, manifested, or evidenced, 
during service.  While there are presumptive provisions for 
certain diseases, found in 38 C.F.R. § 3.307 and § 3.309 for 
example, there is no presumptive provision for thyroid 
disease that first manifests 14 years after service or where 
a disease or condition shown to have preexisted service, 
first worsens many years after separation from service.  

Dr. S.R.'s letter does not provide evidence that the 
Veteran's preexisting thyroid abnormality or disorder 
increased in severity (the critical issue in this case) 
during service and is therefore not evidence of aggravation 
of his preexisting condition.  

Militating strongly against Dr. S.R.'s opinion, even if it is 
taken to be an opinion of the etiology of the Veteran's post-
service thyroid disease, is the inaccuracies and misleading 
content of this physician's letter.  

First, Dr. S.R. reports that the Veteran did not receive the 
therapy recommended by the military staff.  However, Dr. S.R. 
overlooks the August 1963 note which indicated that the 
Veteran was receiving oral administration of thyroid.  While 
this may not have been the 3 grains initially recommended, 
Dr. S.R.'s letter intimated that the Veteran received "no" 
thyroid therapy.  

More striking, and evidence reducing the probative value of 
this letter, is Dr. S.R.'s report as to the content of the 
March 1963 note.  In his letter, Dr. R.S. stated that the 
attending physician, as to the Veteran's March 1963 hospital 
treatment for mononucleosis, wrote: 

"...in as much as the thyroid nodule was 
felt...by examination...it is felt that 
thyroid in the range of 3 grains a day be 
given to this euthyroid individual in an 
effort to suppress further nodule 
formation and perhaps neoplasia of the 
gland.  This therapy will not be started 
at this activity but should be followed 
at his next duty station."

Emphasis in the original.  

A comparison of this quotation of the March 1963 note to the 
full text of the material quoted, as provided earlier in this 
decision, shows that Dr. S.R.'s choice of where to insert the 
first set of ellipses in his quotation suggests that thyroid 
nodules were felt (i.e., physically palpated, during 
examination).  This is a seemingly misleading rendition of 
the March 1963 note because it ignores the affirmative 
evidence from the physical examination section of that note 
that the thyroid was not felt on palpation.  

In so doing, Dr. S.R. positions the words in his quotation so 
as to suggest that the nodules had returned during service.  

Dr. S.R.'s somewhat misleading characterization of the March 
1963 evidence reduces the probative value of any etiology 
opinion that could be gleaned from the letter because it 
demonstrates that he has not been forthright in reporting the 
facts as contained on the face of that document.  

In contrast, the March 2004 VA examiner's opinion is highly 
probative that the Veteran's post-service thyroid disorder 
was not etiologically related to his service, as to origin or 
aggravation.  In that regard, the examiner's opinion was 
based on stated non speculative logical reasoning - there is 
no evidence that this condition is related to his military 
service and hence it more likely than not is not related to 
his service.  

The service treatment records, the post service treatment 
records, the Veteran's own reported history, and the March 
2004 medical opinion, provide evidence against the Veteran's 
claim as this evidence shows that the Veteran's post-service 
thyroid disorder did not have onset during service.  This 
evidence far outweighs the evidence favorable to his claim 
provided by Dr. S.R.'s letter and the Veteran's lay 
statements.
 
In summary, service treatment records, post-service medical 
evidence and the Veteran's own statements (at some points) 
show by clear and unmistakable evidence that the Veteran had 
a thyroid disorder that preexisted his entrance into service 
and was not aggravated by his service.  The preponderance of 
the evidence of record, as described above, shows that the 
Veteran's post-service thyroid disorder did not have its 
onset during service.  Hence, his claim must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in February 2004 and March 2006 that 
fully addressed all three notice elements.  The February 2004 
letter and was sent prior to the initial RO decision in this 
matter.  That letter informed the Veteran of what evidence 
was required to substantiate the claim and of the Veteran's 
and VA's respective duties for obtaining evidence.  

The duty to notify with regard to assignment of disability 
ratings and effective dates was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify with regard to 
assignment of disability ratings and effective dates was 
satisfied subsequent to the initial RO decision by way of the 
letter sent to the Veteran in March 2006 that fully addressed 
all notice elements as such apply to disability ratings and 
effective dates.  The letter informed the Veteran of what 
evidence was required to substantiate the claims and of the 
Veteran's and VA's respective duties for obtaining evidence.  
Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the Veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of 
Supplemental Statements of the Case in May 2007 and June 
2007, after the notice was provided.  For these reasons, it 
is not prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA afforded the Veteran a medical 
examination in March 2004.  The RO has obtained VA treatment 
records.  Service treatment records and records of post-
service medical treatment at military medical facilities are 
associated with the claims file.  The Veteran has submitted a 
letter from Dr. "S.R.", his private physician.  

In the March 2009 Joint Motion, the Parties agreed that the 
Board had not provided an adequate statement of reasons and 
bases with regard to VA's duty to assist as applied to the 
absence from the claims file of records of treatment prior to 
the Veteran's entrance into service.  The Board will here 
endeavor to again explain why it has determined that further 
efforts to obtain those records would be futile.  

Regulation provides that "VA will make as many requests as 
are necessary to obtain relevant records from a Federal 
Department or agency . . . VA will end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
38 C.F.R. § 3.159(c)(2).  

In an August 1963 entry, a medical officer referred to a 
preservice thyroidectomy as follows:  "Subtotal 
thyroidectomy for symptomatic (2 mos "trouble swallowing") 
simple goiter [at] Wisercordia Hospital, Milwaukie Wis, Oct 
61 which was subsequently called "cyst the size of lemon." 
(Records of these things formerly in HR!)."  

The Board recognizes that the service treatment records from 
August 1963 refer to records of treatment prior to the 
Veteran's entrance into service that at one point appear to 
have been in his medical file but not in his file as of 
August 1963.  Associated with the claims file are several 
envelopes of service treatment records, covering the period 
from 1961 through the Veteran's retirement.  Neither the 
records referred to in the August 1963 note, nor any other 
mention of the records, are found in these envelopes or 
elsewhere in the claims file.  

The RO has requested the Veteran's service treatment records.  
Associated with the claims file are several relevant 
responses from the National Personnel Records Center (NPRC).  
In a May 1988 response, the NPRC indicated that it had 
forwarded the Veteran's service medical records to VA.  In a 
response received by VA in July 1988, the NPRC indicated that 
the Veteran was transferred to the retired list in April 
1988, and that "Medical Records are maintained by the 
Commanding Officer, Naval Reserve Personnel Center (Code 
133), New Orleans, LA 70149."  This response also indicates 
enclosures of "MEDICAL RECORDS."   

In a response from the NPRC, dated in June 1988 and received 
by VA in October 1988, the NPRC provided as follows:  
"Available medical records furnished your office on 5-21-88.  
Your request has been forwarded to the Naval Military 
Personnel Command Wash, DC for service verification and 
additional medicals."  

The Board finds that it is clear that all available service 
treatment records have been sent to the VA from the custodian 
of those records.  The NPRC has already sent to the VA the 
Veteran's service treatment records that the NPRC had in its 
possession and has forwarded VA's request to other Federal 
departments.  The records referred to in the August 1963 note 
have not been sent to VA.  Because the referred to records 
were noted as no longer in the health record long before the 
Veteran's records were ever transferred to the NPRC or a 
Naval Reserve Personnel Center, it follows that the referred 
to records would not have ever been held at the NPRC or a 
Naval Reserve Personnel Center.  

There is no reasonable possibility that the records that were 
noted as no longer in the health record in 1963 were ever 
transferred to the NPRC or to any other Federal agency or 
department for storage.  

In this regard, it is very important to note that the Veteran 
served at several duty stations during his military career 
which spanned three decades.  Given that the records referred 
to in the August 1963 note were not in the military health 
record in 1963 (more than 40 years ago), were not referred to 
again in any document, and were not provided to VA from the 
custodian of veterans' records, it is extremely unlikely that 
the records still exist.  The full context of this case, 
based on a total review of the history of this case, clearly 
reveals that a remand of this case to obtain these records 
would not succeed. 

For the reasons just explained, the Board finds that further 
requests to the custodian of veteran's service records would 
be futile.  VA has no duty to conduct such searches.  See 38 
5103A(b)(3).  

As a matter of completeness (and not as part of the reasons 
for which the Board has determined that further efforts to 
obtain the referred to records would be futile), the Board 
finds that these records, if found, would provide evidence 
against this claim. 

If the records described by the clinician in the August 1963 
note did exist, those records, per that clinician's 
description, would only add to the evidence that the 
Veteran's thyroid condition preexisted his entrance into 
service.  This would not be beneficial to the Veteran.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


